Adams, P. J.:
This action was brought to recover of the defendant, who was a director of a corporation known as the Eclipse Electric Lamp Com-, pany, certain corporate debts for which it is claimed he is liable by reason of an omission to file either the annual report or the verified certificate as required by section 30 of. the Stock Corporation Law.
No controversy arises over the facts of the case, the sole contention of the defendant being that, by the amendment to the Stock ■Corporation Law enacted in 1899' (Laws of 1892, chap. 688, as amd. by Laws of 1899, chap. 354, adding § 34 thereto) the right, to recover the penalty for a violation of the requirements of section 30 was abrogated, in consequence of which the plaintiffs’ complaint should have been dismissed.
The action was commenced on February 3, 1899, and the act of 1899 above referred to was not passed until April eighteenth of that year, and went into effect on that day. The question, therefore, which this appeal presents calls for a determination of the effect of that statute upon actions which were commenced before and were actually pending at the time of its enactment.
This precise question has recently been decided adversely to the appellant’s contention by the Appellate Division of the first department in two cases (St. George Vineyard Co. v. Fritz, 48 App. Div. 233; Gundlach-Bundschu Wine Co. v. Fritz, 49 id. 647), and those cases, until reversed, must be regarded as controlling upon this court.
Without, therefore, discussing the various propositions advanced by the counsel in their respective briefs, we feel ourselves constrained to follow the decisions above referred to and to affirm the judgment appealed from.
All concurred.
Judgment affirmed, with costs.